DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-15 are pending. Amendments to claim 1 filed on 07/21/2020 are acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure,” Electrochemical and Solid-State Letters, 8 (8) D19-D21 (2005) (hereinafter called Murakami), in view of Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa).

Regarding claim 1, Murakami discloses an electrolysis apparatus for producing ammonia, the apparatus comprising: a cell; a cathode disposed in the cell; an anode nd column on page D19).

Murakami does not explicitly teach that the supply comprises at least one material selected from the group consisting of: stainless steel and nickel-based alloys.

Hiraiwa teaches that a nickel based alloy is hydrochloric acid-resistant (see paragraph 0040).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Murakami by having the supply comprise a nickel-based alloy as taught by  Hiraiwa. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 5, Murakami further discloses that the anode comprises a solid electrode (see the section titled “Experimental” in 2nd column on page D19).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2016/0138176 (hereinafter called Yoo).

As to claim 2, Murakami teaches that the anode material is glassy carbon (see the section titled “Experimental” in 2nd column on page D19), but Murakami in view of Hiraiwa does not teach that the anode comprises at least 10 wt.% of a metal selected from the group consisting of: Li, Mg, Ca, Sr, Ba, Zn, and Al, based on the total weight of the anode.

Yoo also teaches a process and apparatus for synthesis of ammonia via molten electrode similar to Murakami (see Yoo abstract). Yoo teaches that workable anode materials are alloys, oxides and nitrides of metals such as zinc, where zinc nitride or zinc oxide have a zinc weight percent of over 10% (see Yoo paragraph 0014).  

It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the apparatus taught by Murakami in view of Hiraiwa to substitute the glassy carbon anode material taught by Murakami with an anode comprising alloys, oxides and nitrides of metals such as zinc as taught by Yoo.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06 (II).  
	
As to claim 3, Murakami teaches that the electrolysis is carried out at elevated temperatures (see the section titled “Experimental” in 2nd column on page D19), but Murakami in view of Hiraiwa does not teach the claimed heater.


It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus taught by Murakami in view of Hiraiwa to include a heater as taught by Yoo because this allows for maintaining a constant reaction temperature (see Yoo paragraphs 0009 and 0038). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2008/0149493  (hereinafter called Friesen).

As to claim 4, Murakami in view of Hiraiwa does not teach the claimed switch for reversing electrode polarity.
However, Friesen teaches a similar electrolytic apparatus for producing ammonia (see Friesen abstract). Friesen teaches that the voltage source is connected to the electrodes and arranged to switch the direction of the current (and potential) because the alternating direction allows for ammonia generation at each of the electrodes (see Friesen paragraph 75). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus taught by Murakami in view of Hiraiwa to . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2003/0164292  (hereinafter called Denvir). 

Murakami in view of Hiraiwa does not explicitly teach that the anode comprises a porous structure.  

Denvir teaches that the anode has a porous structure which allows the introduction of hydrogen gas (see Denvir paragraph 0028). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Murakami in view of Hiraiwa by having the anode comprises a porous structure as taught by Denvir. The person with ordinary skill in the art would have been motivated to make this modification, because Denvir teaches that the advantage of the modification would be allowing the introduction of hydrogen gas (see Denvir paragraph 0028).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” (hereinafter called Murakami), in view of Chinese patent application publication no. CN 1495294 (hereinafter called Hiraiwa), and as evidenced by European patent application publication no. 2413350 (hereinafter called Toba).

Murakami teaches that the electrolysis temperature is 573 oK (= 300 oC) (see the paragraph spanning columns 1 and 2 on page D21), thus teaching that the electrolyte has a melting point below 300 oC. Tt was known in the art that the decomposition temperature of ammonia is about 500 oC (evidenced by paragraph 0046 of Toba). 

Response to Arguments 

Applicant’s arguments with respect to the rejections of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination references being used in the current rejection. 

Allowable Subject Matter

Claims 8-15 are allowed.

Reasons for Allowable Subject Matter 

As to claim 8, the found prior art fails to teach a method for electrolytically producing ammonia by dissolving nitride ions and metal ions in an electrolyte followed by purging 
The closest prior art reference appears to be article “Electrolytic Ammonia Synthesis from Hydrogen Chloride and Nitrogen Gases with Simultaneous Recovery of Chlorine under Atmospheric Pressure” by Murakami et al. (“Murakami”). Murakami teaches a similar process for generating ammonia to the claimed process but utilizes a carbon anode. There is no clear motivation or rationale rendering a modification of the Murakami process to include the claimed process step of forming metal ions from a metal at an anode comprising a metal.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795